                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


TERRENCE SAWTELLE,                    )
                                      )
      Petitioner,                     )
                                      )
                    v.                ) 1:17-cr-00125-JDL-2
                                      )
UNITED STATES OF AMERICA,             )
                                      )
      Respondent.                     )

     ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                    MAGISTRATE JUDGE

      On December 17, 2019, pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2019) and

Fed. R. Civ. P. 72(b), United States Magistrate Judge John C. Nivison filed his

Recommended Decision (ECF No. 147) regarding Terrence Sawtelle’s 28 U.S.C.A.

§ 2255 Petition (ECF No. 142). The Petitioner filed an objection to the Recommended

Decision on December 30, 2019 (ECF No. 148).

      I have reviewed and considered the Magistrate Judge’s Recommended

Decision, together with the entire record and have made a de novo determination of

all matters adjudicated by the Magistrate Judge’s Recommended Decision. I concur

with the recommendations of the United States Magistrate Judge for the reasons set

forth in his Recommended Decision, and determine that no further proceeding is

necessary.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge (ECF No. 147) is hereby ACCEPTED, and the Petitioner’s 28 U.S.C.A. § 2255

Petition (ECF No. 142) is DISMISSED. It is further ORDERED that no certificate
of appealability should issue in the event the Petitioner files a notice of appeal

because there is no substantial showing of the denial of a constitutional right within

the meaning of 28 U.S.C.A. § 2253(c)(2).

      SO ORDERED.

      Dated this 6th day of February, 2020.


                                                      /s/ JON D. LEVY
                                               CHIEF U.S. DISTRICT JUDGE




                                           2
